Smith, Justice, delivered the opinion of the Court: Various causes have been assigned for error in this case. After an attentive examination of them, it is not perceived that any of them are tenable, but the last; and that regards the form of the judgment. It is a judgment for costs against the plaintiffs in the Circuit Court, in their personal character. This is manifestly erroneous. The judgment of the Circuit Court is reversed and modified here, so as to affect the plaintiffs only in their representative character as administrators. Judgment reversed.